Title: To George Washington from Major General William Heath, 17 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinsons House [N.Y.] Decr 17th 1779
        
        In the late Scarcity of Flour Some of the Troops were Ten Days without Bread, which was Such a Tryal even to the veterans that one Brigade was on the point of a mutiny, The Corps of New York Levies under the Command of Colo. Pawling, posted at Stony Point did not continue through it, your Excellency having promised them when they had Compleated, the work at Stony point that they should be discharged, it Operated powerfully on them and no men ever worked better, but after being a number of Days without Bread, a Spirit of Desertion took place which by the Day before yesterday had reduced their numbers near two Thirds, as their Time of Service expires the first of January, and Colo. Gouvion having given his Opinion that from their reduced numbers and Circumstances no advantage to the public could be expected from their remaining longer at the Post, and at the Earnest request of the Officers I have ordered them

to march to Poughkeepsie, to prevent the whole of the Soldiers from deserting. I have wrote Governor Clinton and advised that after those who have remained are mustered and returned their arms &c. they should be discharged, have represented the great Desertion which had taken place and the occasion of it, and at the Same time its banefull tendency on the discipline of the army, I hope the steps which I have taken will meet your approbation, others shall be taken if your Excellency should think them necessary.
        Our Supply of Flour is Still only from Day to Day, and the present Cold Weather threatens an early Obstruction of the water Transp[ort]ation, every Quarter Master and Commissary is pressed to exert himself and every Barrel of Flour that can be found is forwarding, but when ample Supplys will be obtained or whether at all is not in my Power to determine.
        no new Intelligence has been received from below Since that forwarded by Major Genl Howe by the last Express.
        General Glover informs me that the Troops grow Uneasy for their pay, and the Commanding Officers, of Regts represent the want of money to pay the Continental Bounty to the reinlisted men.
        Enclosed is the request of Two Officers for leave to resign their Commissions in the army, they are desireous to retire as Soon as May be convenient to your Excellency to grant their requests.
        agreable to your Excellencys Instructions I have made enquiry respecting the Beacons, and have wrote Governor Clinton on the Subject I find that the Guard at the one on Butter Hill (which must give the Signal to the others) has been discontinued for Some time and Said to be by your orders or consent, I beg to be informed, whether your Excellency Considers it unnecessary to have Guards at the Beacons during the winter, or advisable that they should be again mounted and Continued.
      